NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1
 


                 United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Submitted May 7, 2014*
                                     Decided May 13, 2014

                                             Before

                            DIANE P. WOOD, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐3891

JUNHAO SU,                                          Appeal from the United States District
    Plaintiff–Appellant,                            Court for the Central District of Illinois.

       v.                                           No. 12‐2248

EASTERN ILLINOIS UNIVERSITY,                        David G. Bernthal,
     Defendant–Appellee.                            Magistrate Judge.

                                           O R D E R

       Junhao Su applied for admission to the graduate program in clinical counseling at
Eastern Illinois University. Upon being rejected he sued the University, alleging that it had
violated Title VI of the Civil Rights Act of 1964, see 42 U.S.C. § 2000d, by refusing to admit
him  because  of  his  race  (Asian)  and  national  origin  (Chinese),  and  in  retaliation  for
administrative charges of discrimination he had filed against two other universities. A



       *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐3891                                                                                     Page 2

magistrate  judge,  presiding  by  consent,  dismissed  the  suit  for  failure  to  state  a  claim.
Because  we  conclude  that  Su’s  complaint  states  claims  under  Title  VI,  we  vacate  the
judgment and remand for further proceedings.

        We recount the facts as set forth in Su’s pro se complaint, accepting his allegations
as true and drawing all reasonable inferences in his favor. See Brooks v. Pactiv Corp., 729
F.3d 758, 763 (7th Cir. 2013). Su applied to Eastern Illinois University in early 2011. He
previously  had  studied  at  Bowling  Green  State  University  and  Florida  International
University; he left both schools  because of discrimination by his supervisors and filed
charges  with  the  Equal  Employment  Opportunity  Commission.  His  departure  from
Bowling Green caused quite a splash; the program director of Bowling Green’s graduate
program in counseling alerted officials at other Midwestern universities, including Eastern
Illinois, to Su’s discrimination charge. Based on this information, Eastern decided not to
admit him. During a conversation with the assistant dean for admissions, Su mentioned
the discrimination charges, and the assistant dean responded that he “should go to another
country and start a new life.” Two professors who interviewed Su also helped carry out the
scheme to deny him admission by deliberately giving him lower scores  than similarly
qualified applicants.

        Three days after his admissions interview, Su learned that he would not be offered
a place at the University. He followed up by phoning the department chair, who told him
that he was “not as competitive” as the other applicants, but the chair declined to offer
more  details.  This  explanation  was  pretextual,  in  Su’s  view,  and  he  believes  that  the
University denied him admission both as retaliation for the administrative charges he had
filed  against  the  other  institutions  and  as  part  of  the  University’s  “standard  operating
procedure” of “discrimination based on race (Asian) and national origin (Chinese).”

        Su filed a discrimination charge with the Department of Education (which decided
after an investigation not to pursue further action, see 34 C.F.R. § 100.7(b)) and then filed
this suit in federal court, alleging discrimination and retaliation in violation of Title VI. That
statute, which prohibits only intentional discrimination, allows a private plaintiff to obtain
both injunctive relief and damages when discriminated against by a federal‐funds recipient
on account of race, color, or national origin. See 42 U.S.C. § 2000d; Alexander v. Sandoval, 532
U.S. 275, 279–80 (2001).

        The district court granted the University’s motion to dismiss, concluding that Su
failed  to  state  a  claim  under  Title  VI.  It  reached  this  result  after  determining  that  the
Supreme  Court  in  Gebser  v.  Lago  Vista  Indep.  Sch.  Dist.,  524  U.S.  274  (1998),  imposed
No. 13‐3891                                                                                Page 3

additional pleading requirements on plaintiffs who bring claims under Title VI. Su’s claims,
the court reasoned, could survive a motion to dismiss only if he alleged in his complaint
that a University official—one who was not himself a wrongdoer—had actual knowledge
of  the  discrimination,  had  the  authority  to  address  the  discrimination,  and  failed
adequately to respond to the discrimination. Because those details were missing, the court
dismissed the complaint without prejudice, giving Su three weeks to amend. Su moved for
reconsideration, but the court denied the motion and gave Su another month to amend. Su
did  not  take  advantage  of  this  opportunity,  and  so  the  court  dismissed  Su’s  suit  with
prejudice.

          On appeal the parties spar about what Gebser requires in order to prevail. But their
arguments overlook the fact that Su’s complaint was dismissed on a motion for failure to
state a claim. See FED. R. CIV. P. 12(b)(6). In such a case, the Supreme Court said in Skinner
v. Switzer, 131 S. Ct. 1289 (2011), “ the question ... [is] not whether [plaintiff] will ultimately
prevail on his ... claim, ... but whether his complaint was sufficient to cross the federal
courtʹs threshold, see Swierkiewicz v. Sorema N. A., 534 U.S. 506, 514 (2002). ... [U]nder the
Federal Rules of Civil Procedure, a complaint need not pin plaintiff’s claim for relief to a
precise legal theory. Rule 8(a)(2) of the Federal Rules of Civil Procedure generally requires
only a plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition of his
legal argument.” 131 S. Ct. at 1296 (some internal quotation marks and citations omitted).
At the pleading stage, Su was required only to “give the defendant fair notice of what the
. . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)
(internal quotation marks omitted); Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir.
2010).  Su  did  so  through  his  allegations  that  the  University  intentionally  employed
discriminatory  admissions  standards,  that  the  administration  as  a  whole  decided  to
retaliate  against  him,  and  that  the  decision  wrongfully  to  deny  him  admission  was
implemented by administration officials with authority over the admissions process (the
assistant  dean  and  the  department  chair).  We  note  as  well  that  the  Supreme  Court’s
approving reference to Swierkiewicz in Skinner has the effect of reiterating the fact that there
is no heightened pleading requirement in Rule 8 for discrimination cases. See 534 U.S. at
511. Thus, to the extent that the district court based its order on any additional pleading
requirements for Title VI cases, it erred.

        Moving past the motion‐to‐dismiss stage does not guarantee victory for Su, any
more than it does for any other plaintiff. Su will need to develop evidence that would
permit a trier of fact to find intentional discrimination on the University’s part. See Hayden
ex rel. A.H. v. Greensburg Cmty. Sch. Corp., 743 F.3d 569, 583 (7th Cir. 2014) (addressing
intent in context of Title IX, a comparable statute). But that lies in the future. At this stage
No. 13‐3891                                                                                Page 4

he must only “state a claim to relief that is plausible on its face” by providing “sufficient
detail to present a story that holds together.” Alexander, 731 F.3d at 422 (internal quotation
marks omitted). He has done so.

        The University asserts that Su forfeited his argument that the University denied him
admission as part of a “well‐engineered scheme” involving “an official decision” by the
University.  But  in  opposing  the  University’s  motion  to  dismiss,  Su  stated  that  “the
discrimination and retaliation ... were instructed and executed ‘top‐down,’ meaning that
it was the Defendant’s administration that made the decision.” This statement is consistent
with  Su’s  complaint,  and  he  has  repeated  some  variation  of  it  at  every  stage  of  this
litigation. We reject the argument that he has forfeited this theory. 

      Accordingly, we VACATE the judgment and REMAND to the district court for further
proceedings consistent with this order.